PER CURIAM:
Counsel for appellees helpfully concede that the questions presented on these appeals are the same as those presented and decided in No. 12,154, Johnson v. Seaboard Air Line R. Company, and 12,155, Walker v. Pilot Freight Carriers, Inc., 405 F.2d 645 (4th Cir. 1968). We adhere to our former decision. See: Chaote v. Caterpillar Tractor Company (7th Cir. October 17, 1968), 402 F.2d 357.
Reversed.
Judge BOREMAN dissents for the reasons to be stated in a dissenting opinion to be filed in the Johnson and Walker cases.